NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARMELINO SEBASTIAN JUAN,                       No.    15-70497

                Petitioner,                     Agency No. A072-532-789

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Carmelino Sebastian Juan, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400

F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Sebastian Juan’s motion

to reopen for failure to establish exceptional circumstances, where Sebastian Juan

did not establish that he failed to appear at his 2013 hearing due to circumstances

beyond his control. See 8 C.F.R. § 1003.23(b)(4)(ii); 8 U.S.C. § 1229a(e)(1)

(defining exceptional circumstances as circumstances beyond the control of the

alien); cf. Valencia-Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003) (no

exceptional circumstances where petitioner was late to her hearing due to

confusion about the time).

      PETITION FOR REVIEW DENIED.




                                          2                                    15-70497